Citation Nr: 0709103	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  01-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1972 to November 
1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 decision by 
the RO which found that new and material evidence had not 
been submitted to reopen the claim of service connection for 
a psychiatric disorder.  In January 2003, the Board reopened 
the claim and undertook additional development by returning 
the file to the RO for additional development.  The Board 
remanded the appeal for VCAA compliance in July 2003.  

In September 2005, the Board promulgated a decision which 
denied service connection for an acquired psychiatric 
disorder, and the veteran appealed to the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court").  
In November 2006, the Court granted the Secretary of Veterans 
Affairs Motion to vacate and remand the September 2005 Board 
decision.  

In various statements and evidence received from the veteran 
during the pendency of his appeal, it appears that he wishes 
to raise additional claims of service connection for 
fibromyalgia, fatigue, a skin disorder, and Tourette's 
Syndrome.  These issues are not in appellate status and are 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the 
Secretary of Veterans Affairs' unopposed motion to vacate and 
remand for readjudication of the claim.  

In the Secretary's motion, it was asserted, in essence, that 
the Board did not rebut the presumption of soundness 
concerning the diagnosis of obsessive-compulsive disorder.  
The Secretary noted that the veteran's obsessive-compulsive 
disorder was first diagnosed on VA examination in May 2003, 
and that the examiner's opinion that it pre-existed service 
was based on a history provided by the veteran.  The 
Secretary questioned the validity of the examiner's diagnosis 
and concluded that the medical opinion appeared to be 
insufficient to rebut the presumption of soundness as to that 
diagnosis.  Further, it was noted that it was also difficult 
to discern whether the appellant still has the diagnoses for 
all of the conditions listed in the May 2003 report as 
opposed to a history of the conditions because the examiner 
prefaced his medical conclusions with "a history of" the 
particular disorder.

In February 2007, the veteran's attorney requested that the 
Board remand the appeal to obtain all VA medical records 
since the May 2003 VA examination.  Inasmuch as the appeal 
must be remanded to comply with the attorney's request, the 
Board finds that another VA psychiatric examination should be 
undertaken.  

In light of the attorney's request and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or private, who treated him 
for any psychiatric problems since May 
2003.  After securing the necessary 
release(s), the RO should attempt to 
obtain all records not already associated 
with the claims file.  If any records 
identified by the veteran cannot be 
obtained, he should be so informed and it 
should be documented in the claims 
folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and, if feasible, etiology of any 
identified psychiatric disorder.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All 
appropriate testing necessary to arrive 
at a diagnosis should be performed in 
connection with this examination.  The 
examiner must review the entire file, 
including the service medical records, 
and provide an opinion as to the 
following questions:  

I.  Does the veteran have an 
acquired psychiatric disorder at 
present?  If so, is it a 
manifestation of Tourette's Syndrome 
or a distinct and independent 
disorder unrelated to Tourette's?  

II.  Is it at least as likely as not 
that the acquired psychiatric 
disorder preexisted military service 
or was first manifested in service?  

III.  If the disorder preexisted 
service, based on a review of the 
records, is it at least as likely as 
not that it worsened or otherwise 
underwent an increase during 
service?  

IV.  If there was an increase during 
service, is it at least as likely as 
not that any increase was due to the 
natural progress of the disease?  

The physician should provide a complete 
rationale for any opinion or conclusion; 
any opinion should be supported by 
reference to specific medical records on 
file.  If the physician is only able to 
theorize or speculate as to this matter, 
it should be so stated.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  After the requested development has 
been completed, the RO should 
readjudicate the claims on a de novo 
basis based on all the evidence of record 
and all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
SSOC, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


